852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George E. McTYRE, Plaintiff-Appellant,v.STATE OF MICHIGAN, DEPARTMENT OF SOCIAL SERVICES,Defendants-Appellees.
No. 87-2175.
United States Court of Appeals, Sixth Circuit.
July 28, 1988.

Before MERRITT and KRUPANSKY, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

OPINION

1
The plaintiff appeals pro se from the district court's judgment dismissing this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a minister who lives in Detroit, Michigan.  He sued the defendants alleging that the expenditure of state tax revenues to fund abortions violated his first amendment rights.  The district court dismissed the case on the basis of lack of standing and mootness.


3
We agree that the case is now moot and that the plaintiff lacks standing.  Accordingly, the judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.